

116 HR 6021 : Northern Mariana Islands Small Business Development Act
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6021IN THE SENATE OF THE UNITED STATESSeptember 15, 2020 Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACTTo amend the Small Business Act to ensure that the Commonwealth of the Northern Mariana Islands is eligible for certain Small Business Administration programs, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands Small Business Development Act.2.Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programsThe Small Business Act is amended—(1)in section 21(a) (15 U.S.C. 648(a))—(A)in paragraph (1), by inserting before The Administration shall require the following new sentence: The previous sentence shall not apply to an applicant that has its principal office located in the Commonwealth of the Northern Mariana Islands.; and(B)in paragraph (4)(C)(ix), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and(2)in section 34(a)(9) (15 U.S.C. 657d(a)(9)), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.Passed the House of Representatives September 14, 2020.Cheryl L. Johnson,Clerk